Petitioner's principal contention involves the interpretation of the word "injurious" as used in Section 4123.68 (W) of the Revised Code. The interpretation suggested would in effect insert the element of employer fault into occupational disease cases. Liability for compensation, as opposed to liability for violation of a safety requirement, rests upon the injurious effect upon the claimant and not upon the injurious conduct of the employer.
The extreme circumstances of this particular test case might justify criticism of the method for allocating the financial burden between successive employers. However, whether it is equitable to impose the entire burden upon the last employer is not the question before us. Deficiencies in the method of allocating costs is not a basis for defeating claimant's recovery. *Page 379